Citation Nr: 1527171	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-21 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for transient ischemic attacks (TIAs).

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease (CAD) for the period prior to March 23, 2011, and 60 percent thereafter.

3.  Entitlement to a compensable evaluation for the left knee fracture with degenerative spurs and crepitus for the period prior to May 17, 2012, and 10 percent thereafter.

4.  Entitlement to a compensable evaluation for the right foot fracture of the fifth toe with degenerative joint space narrowing and hallux valgus for the period prior to May 17, 2012, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq. 


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

With regard to the Veteran's claim for service connection for TIAs, the Board notes that this matter relates back to the September 2009 rating decision that denied the Veteran's originally filed claim.  The Board acknowledges that the Veteran did not file a timely notice of disagreement and appeal.  Rather, the Veteran filed an application to reopen his claim in March 2011, which was denied by a November 2011 rating decision that the Veteran appealed herein.  However, after the September 2009 rating decision, several relevant service treatment records were newly associated with the claims file, including but not limited to October 1979 and November 1979 records showing diagnosed focal parietal lobe discharge.  Therefore, under 38 C.F.R. § 3.156(c), this matter relates back to the claim that was previously denied in September 2009.  Thus, no new and material evidence is required to reopen the claim.

The agency of original jurisdiction certified the appeal to the Board in March 2014.  In September 2014, the attorney sought to withdraw from the case.  The Board sent the attorney a letter dated in May 2015 indicating that 38 C.F.R. § 20.608 required that he file a motion to withdraw with the Board showing good cause for the withdrawal.  He was informed that if the Board did not hear from him in 30 days, it would be assumed that he wished to remain the representative and review of the appeal would resume.  The attorney did not respond and thus remains the representative of record with respect to this appeal.   

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  TIAs

The Veteran claims entitlement to service connection for TIAs.

By way of background, the Veteran's service treatment records dated in October 1979 and November 1979 reflect that he complained of left arm numbness, and that a possible TIA was diagnosed.  Several additional relevant service treatment records were recently associated with the claims file in 2013 and 2014, which reflect, among other things, diagnosed focal parietal lobe discharge.

Post-service medical records reflect that the Veteran received treatment for TIAs in January 2006 at RACH, and in November 2007 at Southwest Medical Center.  Also, June 2008 records from RACH and the VA medical center reflect the Veteran experienced an episode of dizziness, but that it did not progress to weakness or slurred speech.

May 2011 Comanche County Memorial Hospital records reflect that two weeks prior, the Veteran was seen at the Reynolds Army Community Hospital (RACH) after experiencing a fall when mowing the lawn.  These records have not been associated with the claims file.  Although it is not entirely clear whether these records relate to the Veteran's history of TIAs (or CAD, addressed below), on remand, the Veteran's treatment records dated around May 2011 from RACH relating to this incident should be associated with the claims file.

The Veteran has not been provided with a VA examination relating to his claim.  In light of the evidence of treatment in service for a possible TIA and diagnosed focal parietal lobe discharge, and because he has had post-service TIAs, the Board finds that the low threshold requirement for a VA examination has been met, and that his matter should be remanded to afford the Veteran a VA examination to address the nature and etiology of his TIAs.

Also, on remand, the Veteran should be asked to identify any outstanding records of non-VA treatment for his history of TIAs dated after the June 2008 incident.

B.  Coronary Artery Disease

The Veteran's CAD is currently assigned a 30 percent rating for the period prior to March 23, 2011, and 60 percent thereafter.  The Veteran seeks an increased rating.  See Claim, March 2011; see also Correspondence, July 2009 (withdrawal of prior claim).

A May 2011 treatment record from Comanche Hospital reflects that the Veteran was treated after falling over when mowing the lawn; diagnoses included, among other things, a small atrial septal defect.  It was noted that he would be followed back in the office in three months.  These subsequent records, however, have not been associated with the claims file.  Therefore, this matter should be remanded to obtain any outstanding treatment records from Comanche Hospital dated after May 2011 relating to his heart condition.  

Recent May 2014 VA treatment records note that the Veteran is followed for his CAD at the Reynolds Army Community Hospital (RACH) in Ft. Sill.  See VVA at 79-81 of 153.  The most recent treatment records in the claims file from RACH, however, are dated in April 2009.  Therefore, this matter should be remanded to obtain all of the Veteran's recent records of treatment for his CAD from RACH Hospital dated since March 2010 (one year prior to the filing of his claim for an increase).

An August 2013 VA treatment record notes that the Veteran's cardiologist is Dr. V.  See VVA at 118 of 153.  It appears that Dr. V. is or was associated with Comanche County Memorial Hospital.  See Comanche, April 2009.  There are no records from Comanche in the claims file dated since April 2009.  Therefore, on remand, all of the Veteran's recent treatment records from Comanche Hospital, and from Dr. V. from any other practice location should be associated with the claims file.

Also, an August 2014 VA treatment record cites Transthoracic Echocardiogram (TTE) test results from an outside facility, including METS.  A June 2014 VA treatment record notes that the Veteran had recently undergone a TTE.  See VVA at 8-9 of 153.  On remand, the Veteran should be asked to identify the date and facility where such testing was performed so these records may be obtained.

In addition, the June 2014 VA treatment record notes that the Veteran is followed by a "private" cardiologist.  See VVA at 8-9 of 153.  It is unclear if this notation is intended to reference the Veteran's treatment at RACH, Comanche and Dr. V., or at another facility.  Therefore, on remand, the Veteran should be asked to identify all non-VA treatment for his CAD since March 2010, and any outstanding records should be obtained.

The Board adds that the August 2013 Statement of the Case (SOC) does not reference the July 2012 VA examination report (in Virtual VA).  Rather, it references only the prior June 2011 VA examination.  The Board adds that VA treatment records dated through September 2014 were associated with the claims file (in VVA) after the issuance of the August 2013 SOC.  Therefore, on remand, these records should be reviewed by the Agency of Original Review prior to the issuance of the Supplemental Statement of the Case (SSOC).

C.  Left Knee and Right Foot

The Veteran's left knee disability and right foot disability are each assigned a noncompensable rating for the period prior to May 17, 2012, and 10 percent each thereafter.  The Veteran seeks increased ratings.

Recent VA treatment records reflect that the Veteran is being followed by an orthopedic specialist at RACH for several conditions, which indicates that there may be outstanding, relevant treatment records from RACH relating to his left knee and right foot.  See, e.g., May 2012 and March 2013, VVA at 135 and 142 of 153.  None of the Veteran's treatment records from RACH, however, dated during the period on appeal have been associated with the claims file (the Veteran's claim was inferred in May 2012).  Therefore, these matters should be remanded to obtain any relevant treatment records from RACH dated since May 2011 (one year prior to the filing of his claim).

Also, on remand, the Veteran should be asked to identify all non-VA treatment for his left knee and right foot since May 2011 so that any other outstanding records may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since September 2014.

2.  Associate with the claims file all of the Veteran's treatment records from RACH dated since March 2010.

3.  Ask the Veteran to identify all other non-VA treatment (other than at RACH) for his history of TIAs since June 2008, and associate with the claims file all records identified.

4.  After all of the above development has been completed, afford the Veteran a new VA examination to determine the current nature and the etiology of his TIAs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete electronic claims folder must be provided to the examiner for review in conjunction with the examination, including in Virtual VA and VBMS, and the examiner must note that the claims folder has been reviewed.  The examiner is asked to indicate whether it is at least as likely as not that the Veteran's history of TIAs began in service or are otherwise related to his active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5.  Associate with the claims file all of the Veteran's treatment records from Comanche Hospital, including from Dr. V. (see VVA Capri records received on October 28, 2014 at p. 118 of 153), dated since March 2010 relating to treatment for the Veteran's CAD (including follow up treatment after his May 2011 fall incident).

Also, associate with the claims file any additional outstanding treatment records from Dr. V. from any practice location outside of Comanche Hospital dated since March 2010; to that end, ask the Veteran to identify the locations of treatment.

6.  Associate with the claims file the non-VA TTE testing record dated around June 2014 (referenced in June 2014 and August 2014 VA treatment records).  To that end, ask the Veteran to identify the facility and date when the testing was performed.

7.  Ask the Veteran to identify all non-VA treatment for his CAD (other than at RACH, Comanche, and Dr. V.).  Associate with the claims file any additional records so identified.

8.  Ask the Veteran to identify all non-VA treatment for his left knee and right foot disabilities since May 2011.  Associate with the claims file all outstanding treatment records so identified.

9.  Then, perform any other development necessary, and then readjudicate the Veteran's claims after a review of the evidence of record, including the July 2012 VA examination report and the CAPRI records in Virtual VA.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and an appropriate period of time to respond before the appeal is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

